* Rehearing denied July 27, 1938.
This is one of the three consolidated suits referred to in the opinion in the suit of Elie Meaux versus this same defendant, La.App., 182 So. 158, this day handed down by the court, and which opinion was made to serve in all three cases. The facts relating to liability and to damages claimed in this suit are therein fully discussed.
For the reasons therein stated it is now ordered, adjudged and decreed that the judgment appealed from in this case be and the same is hereby amended by reducing the amount of the award made in favor of Elie Meaux from the sum of $2682.68 to the sum of $1682.68, and the amount of the award in favor of Mrs. Alma Meaux from the sum of $2500.00 to the sum of $1500.00, and that as thus amended the judgment be affirmed.